DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 1-3 and 15-18), claims 1-8, 10-14, 16 and 19-20, in the reply filed on 31st January 2022 is acknowledged.
Claims 9 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31st January 2022.
Claim 17 and 18 are also withdrawn upon being dependent on a nonelected claim. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words and is considered undue length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8, 13-14, 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mora et al. (US 5,765,273).
Regarding claim 1, Mora et al. teaches a drill press (#1) comprising: a drill press column (#3); a drill press spindle assembly (#7; see fig. 1) mounted to the drill press column; and a drill press table (#10, #11, #12) including: a table frame (#11, #12, #20) mounted to the drill press column beneath the drill press spindle assembly; and a table insert (#90) removably received on the drill press table frame.

Regarding claim 4, Mora et al. teaches the press of claim 1, Mora et al. further discloses: wherein the table frame forms a recessed area (insert #90 goes into a recess area and insert rests in ledge #92) shaped to receive at least a portion of the table insert (Column 8, lines 58-59).

Regarding claim 5, Mora et al. teaches the press of claim 4, Mora et al. further discloses: wherein the table frame further comprises at least one cross support (see fig. 11B where #12 is a removable clamp cross support) extending across the recessed area, the cross support supporting the table insert when the table insert is received in the recessed area (the portion of #11 across the recess is cross-supporting table insert #90).

Regarding claim 6, Mora et al. teaches the press of claim 5, Mora et al. further discloses: wherein the table insert is removably securable to the at least one cross support (#90 is secured by cross frame support in #11 and #12).

Regarding claim 8, Mora et al. teaches the press of claim 1, Mora et al. further discloses: wherein the table insert has a lower portion (see annotated fig. below) and an upper portion (see annotated fig. below), 

    PNG
    media_image1.png
    327
    408
    media_image1.png
    Greyscale

the lower portion received in the table frame, and the upper portion positioned on the table when the lower portion is received in the table frame (see fig. 3 where insert #90 is positioned in table upper position and lower portion rests in #11 that rests in frame #12).

Regarding claim 13, Mora et al. teaches the press of claim 1, Mora et al. further discloses: wherein the table insert further comprises: a column connection assembly (#4, #6) securable to the drill press column; and a table frame structure (#22, #30) connected to the column connection assembly, the table frame structure selectively rotatable on the column connection assembly (Column 3, lines 64-67).

Regarding claim 14, Mora et al. teaches the press of claim 1, Mora et al. further discloses: wherein the table frame includes one or more accessory slots (#13) defined in the table frame.

Regarding claim 16, Mora et al. teaches a drill press table (#10, #11, #12) for a drill press (#1) having a drill press column (#3) and a drill press spindle (#7; see fig. 1) assembly mounted to the drill press column, the drill press table comprising: a column connection assembly (#4, #6) securable to the drill press column; a table frame (#11, #12, #20) connected to the column connection assembly, the table frame positionable beneath the drill press spindle assembly when the column connection assembly is secured to the drill press column (see fig. 1 where table frame is below spindle), the table frame including a receptacle (#92 is a receptacle where insert fits); and a table insert (#90), at least a portion of the table insert removably receivable in the receptacle of the table frame (Column 8, lines 58-59).

Regarding claim 19, Mora et al. teaches a drill press table (#10, #11, #12) for a drill press (#1) having a drill press column (#3) and a drill press spindle assembly (#7; see fig. 1) mounted to the drill press column, the drill press table comprising: a column connection assembly (#4, #6) securable to the drill press column; a table frame (#11, #12, #20) connected to the column connection assembly, the table frame positionable beneath the drill press spindle assembly when the column connection assembly is secured to the drill press column (see fig. 1 where table frame is below spindle), the table frame including two lateral frame members (#26 arms), at least one cross support (see fig. 11B where #12 is a removable clamp cross support) extending between the two lateral frame members, and a recessed area (insert #90 goes into a recess area and insert rests in ledge #92) formed between the two lateral frame members and above the at least one cross support (see fig. 3 where recess area of insert is between the frame members and cross support); and a table insert (#90), at least a portion of the table insert removably receivable in the recessed area of the drill press table frame (Column 8, lines 58-59).

Regarding claim 20, Mora et al. teaches the press of claim 19, Mora et al. further discloses: wherein the column connection assembly is connected to the at least one cross support member (#4, #6 connect to #24 that connects to #12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mora et al. (US 5,765,273).
Regarding claim 2 and 3, Mora et al. discloses the press of claim 1 substantially as claimed, Mora et al. further discloses: wherein: the table frame has a table frame width (see annotated fig. below); the table insert has a table insert width (see annotated fig. below).

    PNG
    media_image2.png
    382
    748
    media_image2.png
    Greyscale

Mora et al. fails to further disclose: the table insert width is at least half of the table frame width; and wherein the table insert width is at least 80 percent of the table frame width.

In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S.
830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art
and the claims was a recitation of relative dimensions of the claimed device and a device having the
claimed relative dimensions would not perform differently than the prior art device, the claimed device
was not patentably distinct from the prior art device.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mora et al. (US 5,765,273) in view of Toshiaki et al. (JP 2571676).
Regarding claim 7, Mora et al. substantially discloses the invention of claim 6, except Mora et al fails to further disclose: a plurality of removable fasteners removably securing the table insert to the table frame.
In the same field of endeavor, namely table inserts, Toshiaki et al. teaches: a plurality of removable fasteners (screws #38 secures insert #22 in in mounting holes #26; see fig. 1) removably securing the table insert to the table frame.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the table insert of Mora et al. so that the plurality of removable fasteners removably securing the table insert to the table frame as taught by Toshiaki et al. in order to allow the .

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mora et al. (US 5,765,273) in view of Etter et al. (US 7,369,916).
Regarding claim 10 and 11, Mora et al. substantially discloses the invention of claim 1, except Mora et al. fails to further disclose: wherein the table insert further comprises: a downdraft table insert portion including a lower dust chute; and a top table insert plate positionable above the downdraft table, the top table insert portion including a central aperture and a plurality of dust collection apertures disposed about the central orifice; and wherein the plurality of dust collection apertures are positioned above the dust chute when the top table insert portion is positioned over the downdraft table insert portion.
In the same field of endeavor, namely table presses, Etter et al. teaches: wherein the table insert further comprises: a downdraft table insert portion (#390) including a lower dust chute (#355); and a top table insert plate (#350) positionable above the downdraft table, the top table insert portion including a central aperture (#2610) and a plurality of dust collection apertures (see annotated fig. below) disposed about the central orifice; 

    PNG
    media_image3.png
    487
    518
    media_image3.png
    Greyscale


It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the table of press of Mora et al. so that the table insert further comprises: a downdraft table insert portion including a lower dust chute; and a top table insert plate positionable above the downdraft table, the top table insert portion including a central aperture and a plurality of dust collection apertures disposed about the central orifice; and wherein the plurality of dust collection apertures are positioned above the dust chute when the top table insert portion is positioned over the downdraft table insert portion as taught by Etter et al. in order to remove dust and debris after machining or drilling of workpiece and collect the dust or debris through a dust transfer device (Column 24, lines 11-25).

Regarding claim 12, the combination of Mora et al. and Etter et al. discloses the invention of
claim 10, the combination further discloses: wherein the table insert further comprises spacers (#92 act as spacers where the insert #90 is secured of Mora et al.) positioned between the top table insert portion and the downdraft table insert portion (see fig. 3 where its positioned between insert and where the downdraft of Etter et al. is positioned).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (CN 106424843) teaches a dust collection system and apertures similar to the dust collection system of the drill press.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Staezek (US 8087855) teaches a table insert with a drill press similar to the table frame and insert in the drill press.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brazell et al. (US 5634748) teaches table with a table frame similar to the table frame and insert in the drill press.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hooker (US 7677283) teaches a table insert with a drill press similar to the table frame and insert in the drill press.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Eckhoff et al. (US 6783563) teaches a downdraft dust collector similar to the dust collection system of the drill press.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722